Smith, C. J.
(After stating the facts). 1. The question put to the witness, Allen, as to his permitting the witness Jones to visit in his family, after his voluntary disclosure of his own immoral conduct, is put to ascertain his estimate of a good character, and its value as evidence to the jury, and for this, its obvious purpose, we see no just objection.
2. The exception to the inquiry of the Judge, addressed to counsel of defendant, if it would be fair to permit a declaration of an absent person, imputing criminality to the prose-cutrix, to be given in, and refuse to hear his subsequent denial of the truth of the charge, was but an expression of a wish and purpose to have a fair trial, the natural impulse of ■an impartial and just Judge conducting the trial. It is argued here as an indication of an opinion upon the merits of the controversy forbidden by the Act of 1796, The Code, § 413. It does not appear to us susceptible of any such interpretation, and at most, as but an intimation to counsel that .•such a course, if pursued, would not be sustained in the •ruling upon the matter. The Judge presides at the trial and must see that it is fairly conducted, and in accordance with the established practice; and if a suggestion, incidentally made to counsel during its progress, is to be allowed as ground for reversing a jury verdict, because heard by them, it would greatty impair the efficiency of the Courts in administering the law, and cripple the exercise of the functions that belong to the judicial office itself. The manner of conducting the examination of witnesses on a trial is left largely to the discretion of the presiding Judge, and if not -entirely approved, can but seldom be the subject of appellate revision. Bost v. Bost, 87 N. C., 477; Perry v. Jackson, 88 N. C., 103; Malloy v. Bruden, 86 N. C., 251.
• But, aside from these considerations, it is a sufficient answer to the objection, that it was not made until after the rendition of the verdict, and repeated adjudications have *525settled the rule that such must be taken in apt time and not after a disappointing issue of the trial.
Of the instructions asked and refused as well as those given, it is only necessary to refer to the cases of State v. Davis, 92 N. C., 764, and State v. Moody, 98 N. C. 671; in the first of which it is decided, that an innocent woman is one who-has never had unlawful sexual commerce with any man, and in the ^other, that incontinency has the same meaning. These cases cover the whole charge and sustain it fully.
There is no error.
Affirmed.